Citation Nr: 1312805	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a coccyx injury.

3.  Entitlement to service connection for a low back disorder, to include as secondary to residuals of a coccyx injury. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), general anxiety disorder, and depression. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

A hearing was held on March 23, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in February 2012.  That development was completed, and the case was returned to the Board for appellate review.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issues of whether new and material evidence has been received in order to reopen claims of service connection for tinnitus and pilonidal cyst have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  Parenthetically, the Board notes that a September 2012 VA examination report contained an opinion that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  In addition, the Veteran's claim for entitlement to service connection for a pilonidal cyst was denied by the RO in a July 1981 rating decision.  In multiple statements of record, to include in November 1993 and October 2008, the Veteran continues to make claims concerning this disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level V hearing acuity in the left ear.

2.  Residuals of a coccyx injury did not have their onset during active service, and the Veteran's current coccyx disorder is not the result of an event, injury, or disease incurred in active service.

3.  A low back disorder did not have its onset during active service or become manifest within the first post-service year, and the Veteran's current low back disorder is not the result of an event, injury, or disease incurred in active service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).

2.  Residuals of a coccyx injury were not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  A low back disorder not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in October 2007, May 2008, June 2008, October 2008, January 2009, March 2012, and August 2012 with regard to the claims for an increased evaluation for bilateral hearing loss and entitlement to service connection residuals of a fractured coccyx and a low back disorder.  The letters addressed all of the notice elements and was sent both prior to and after the initial unfavorable decisions by the AOJ in February 2008 and May 2009.  Thereafter, the Veteran's claims were readjudicated by the AOJ in a December 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The duty to assist was also met in this case.  The RO has obtained service treatment records, service personnel records, and all pertinent VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a March 2011 hearing in front of the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claims.

VA examinations with respect to the service connection issues on appeal were obtained in September 2007 and October 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2012 VA examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and the examiner provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of entitlement to service connection for residuals of a coccyx injury and a low back disorder on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also provided with VA examinations in October 2008 and September 2012 for his service-connected bilateral hearing loss.  The Board finds the September 2012 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected bilateral hearing loss under the applicable rating criteria, to include fully describing the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since the September 2012 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Entitlement to an Increased Evaluation for Bilateral Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2012), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In a February 2008 rating decision, the RO continued the previously assigned 30 percent rating for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss. 
Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

Review of the October 2008 VA audiological examination report reflects that puretone thresholds could not be determined at any Hertz level, pure tone averages were not in agreement with speech recognition scores, and bone conduction thresholds were not in agreement with air conduction thresholds.  The Veteran was noted to have excellent speech understanding at reported threshold levels.  The examiner diagnosed with bilateral non-organic hearing loss.  However, the October 2008 VA examiner failed to describe the affects of the Veteran's bilateral hearing loss on his daily life as per the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

During the March 2011 hearing, the Veteran and his representative asserted that the Veteran's bilateral hearing loss had worsened since the last examination. 

In September 2012, the Veteran underwent an additional VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
30
35
50
LEFT
30
40
90
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels in the right ear, and 64 decibels in the left ear.  Speech recognition ability in the right ear was 92 percent and in the left ear was 74 percent using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural hearing loss in each ear, noting that hearing loss alone should not significantly affect the Veteran's ability to obtain or maintain gainful employment but could be expected to cause some difficulty understanding speech in difficult listening situations.  The Veteran described the functional impact of hearing loss, indicating that he had trouble understanding the message in church, often had to ask people to repeat themselves, and wore hearing aids that elicited sounds that caused him to panic.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Applying the above results from the September 2012 VA DBQ to the Rating Schedule, shows Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2012).  When the pure tone thresholds at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the September 2012 VA DBQ, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

The Board notes that during the course of this appeal, evidence of record simply does not show that a rating in excess of 30 percent was warranted for bilateral hearing loss.  The provisions of 38 C.F.R. § 4.86 are not applicable.  While the Board acknowledges the difficulties that the Veteran has with his bilateral auditory acuity, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for bilateral hearing loss must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than 
Level I hearing acuity in the right ear and no more than Level V hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Increased ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The September 2012 VA examiner found that the Veteran's service-connected hearing disability had no significant effects on his occupation or daily activities.  The criteria for a 30 percent evaluation reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the scheduler evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Claims for Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Medical evidence of a current disability and nexus is not always required to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravates a nonservice connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non service connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service treatment records revealed normal clinical evaluation of the spine on enlistment and separation.  Treatment, diagnosis, findings, or complaints related to the coccyx are not found in the service treatment records.  The Veteran's DD Form 214 from his period of service from February 1975 to February 1977 indicated that he had been stationed in Alaska and listed his military occupational specialty (MOS) as Hercules Missile Crewman.  Additional service personnel records showed principal duty assignments that included Launcher Helper and Assembly Helper. 

In a July 1981 statement, the Veteran asserted that he was first treated for pilonidal abscess in 1976 during service and was treated by VA in 1979 for that condition as well as recently admitted for surgery in June 1981.  In a July 1981 rating decision, the RO denied entitlement to service connection for pilonidal cyst. 

VA treatment notes dated in December 1990 and January 1991 detailed complaints of painful buttocks.  The examiner noted a history of repeated surgeries for pilonidal cyst.  A January 1992 VA hospital medical record showed the Veteran underwent wide excision of pilonidal cyst after a long history of problems with that condition, including five to seven procedures for incision, drainages, and excision. 

In a November 1993 statement, the Veteran asserted that he had a lower back condition due to fall and chipped tailbone in service in 1975 with cyst grown out from inside.  The Board notes that the issue of entitlement to service connection for residuals of a coccyx injury was originally raised by the Veteran in this November 1993 statement but was not addressed by the RO prior to the May 2009 rating decision.  Accordingly, the Board notes that the present claim dates back to the Veteran's November 1993 statement.  The matter of whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for pilonidal cyst has been referred to the RO/AMC for appropriate action.

VA treatment notes dated in January 1998 detailed complaints of contusions as well as low back pain and tenderness after a fall on ice.  In a July 1999 VA stomach examination report, the Veteran was noted to be in a wheelchair due to a recent low back injury.  VA treatment notes dated in July and August 1999 showed complaints of mid and lower back pain.  The Veteran reported that he had not been to the VA clinic in years and had been going to an outside physician.  He also indicated that he had had six back surgeries.   

In a December 1999 VA mental disorders examination report, the Veteran indicated that he injured his back and broke his tailbone in a parachute jump at 19 years old but that his pain started when he was 35 years old.  VA treatment records dated from 2004 to 2007 reveal multiple complaints of low back pain.  A December 2005 X-ray report noted that the Veteran's sacrum was normal and that his coccyx had been excluded from the film.
A VA treatment record dated in June 2006 detailed that October 2004 lumbar spine MRI findings revealed disk desiccation and a small central disk protrusion at L5-S1 with no canal or foraminal stenosis.  The examiner noted that the Veteran complained of chronic lower back pain from DJD (degenerative joint disease) and prior injuries status post multiple lower back surgeries.  VA treatment notes dated in July 2006 showed the Veteran was followed by pain management with injections and ablation for his severe, chronic back pain attributed to DJD.  In October 2006, the examiner listed an assessment of chronic low back pain secondary to lumbar DDD versus facet DJD.  

A May 2007 VA MRI report and VA treatment note reflected diagnoses of degenerative disc disease and degenerative joint disease of the lumbosacral spine with disc bulges at multiple levels.  The Veteran indicated that he had undergone three surgeries to remove spurs from his lower back.  A July 2007 VA treatment record listed an assessment of DDD/DJD with severe low back pain with indication of impingement per MRI inducing neuritis of the left lower extremity. 

While the Veteran was provided a VA joints examination in September 2007, this examination did not address the nature or etiology of the Veteran's low back disorder and/or residuals of a coccyx injury.

VA treatment notes dated from 2008 to 2012 showed continued complaints of chronic low back pain.  An August 2008 treatment record detailed two post-service falls due to low back pain. 

The Veteran has asserted that he injured his low back and coccyx on two separate occasions.  First, the Veteran alleges that he injured his lumbosacral spine after completing a parachute jump at Fort Bliss in 1975.  See e.g., VA outpatient treatment records in May 2007 and July 2007 as well as the March 2011 hearing at pages 10-18.  Second, the Veteran alleges that he fractured his tailbone during basic training when he fell while performing an inverted crawl.  See e.g., VA outpatient treatment records in July 1999, May 2007, and July 2007.  Moreover, the Veteran has also asserted that his low back disorder is caused or aggravated by the residuals of his fractured coccyx.  Specifically, the Veteran alleges that he underwent several surgeries to remove fragments of his broken coccyx called a "paloni cycst", and those surgeries caused or aggravated his low back disorder.  See August and October 2008 statements from the Veteran and the March 2011 hearing transcript at pages 13 and 16.  During his March 2011 hearing, the Veteran further reported that VA physicians told him that his current low back disorder was due to his in-service tailbone injury.  

In an October 2012 VA examination report, the examiner initially listed diagnoses of lumbar spine spondylosis, lumbar spine degenerative disc disease, and remote fracture of the coccyx.  The examiner reiterated the Veteran's stated medical history that he fractured his coccyx in service during boot camp and had multiple surgeries over the years to remove bone fragments.  The Veteran complained of pain in the coccyx area with trouble after sitting for very long and low back pain.  A September 2012 lumbar spine MRI report revealed multilevel degenerative changes of spondylosis.  After reviewing the claims file, examining the Veteran, and recounting the Veteran's contentions of an in-service fractured coccyx, the examiner opined that the Veteran's claimed coccyx condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  Stated rationale for that opinion was that the Veteran's service treatment records did not show any findings of fractured coccyx.  Thereafter, the examiner indicated that degenerative changes in the lumbar spine were more likely than not related to normal changes of aging.  He also opined that the Veteran's claimed low back condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  Stated rationale for that opinion was that residuals of a coccyx injury would not impact the lumbar spine in such a way that as to cause degenerative changes of the lumbar spine.  The examiner highlighted that the coccyx injury had not been established as a service-connected disability.  

An October 2012 VA X-ray of the coccyx and sacrum was later associated with the September 2012 examination report.  The X-ray report revealed an intact sacrum with no acute fracture and listed an impression of degenerative disc disease with grade 1 retrolisthesis of L5 on S1.  The physician who conducted the September 2012 VA examination noted that there were no abnormalities to the coccyx reported and that no change in diagnoses or medical opinions was warranted after his review of the X-ray reports. 

I.  Residuals of a Coccyx Injury 

The Board notes that the post-service VA treatment records, specifically the October 2012 VA examination report, did reflect findings of a remote fracture of the coccyx.  While service treatment records clearly do not document any complaints, treatment, or diagnoses concerning an in-service coccyx fracture, the Board acknowledges that the Veteran is competent to report a history of residuals, including pain and functional impairment, after an asserted coccyx injury during service.  

However, a finding of a nexus between the Veteran's current disorder and in-service events is not shown.  In this case, complaints of tailbone residuals were first shown in 1993 many years after separation from active service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The record also includes no competent medical opinion establishing a causal relationship between the post-service treatments for residuals of a coccyx injury to any established event in service, including in-service fall injuries.  The Veteran has not identified or even alluded to the existence of any such opinion.  In fact, the October 2012 VA examiner specifically opined that the Veteran's coccyx condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.    

The Board acknowledges the Veteran's contentions that he has current residuals of a coccyx injury sustained in service.  Although the Veteran might sincerely believe that a current disorder is related to events during service, as a layperson, his statements in this particular case are not competent evidence regarding the etiology of a current coccyx condition, if any.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  
In this regard, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, whether there are any current residuals of an injury to the coccyx or tailbone in service is not a matter capable of lay diagnosis in this case.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, the Veteran's statements about an injury to the tailbone in service constitute competent evidence.  However, he is not competent to offer an opinion that such an injury has resulted in current disability. 

In light of the record discussed above, the criteria to establish entitlement to service connection for residuals of a coccyx injury have not been met, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  Low Back Disorder

As an initial matter, the Board notes that the post-service VA treatment records and VA examination reports did reflect findings of current lumbar spine disorders, including degenerative disc disease, degenerative joint disease, and lumbar spine spondylosis.  While service treatment records clearly do not document any complaints, treatment, or diagnoses of a low back disorder, the Board acknowledges that the Veteran is competent to report a history of low back pain after injuries during service.  

However, a finding of a nexus between the Veteran's current low back disorder and in-service events is not shown.  In this case, complaints of low back pain were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service treatments for a low back disorder to any established event in service, including in-service parachute and fall injuries.  In fact, the October 2012 VA examiner specifically opined that degenerative changes in the Veteran's lumbar spine were more likely than not related to normal changes of aging.  The Board is also cognizant that the Veteran has asserted that VA physicians had verbally told him that his current low back disorder was due to his asserted in-service tailbone injury.  However, a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board acknowledges the Veteran's contentions that his current back condition is the result of a coccyx injury sustained in service.  Although the Veteran might sincerely believe that a current back disorder is related to events during service, as a layperson, his statements in this particular case are not competent evidence regarding the etiology of current degenerative disc disease, degenerative joint disease, and lumbar spine spondylosis.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  

In this regard, the Board notes again, as it did above with regard to residuals of a coccyx injury, that unlike the varicose veins in Barr or dislocated shoulder in Jandreau, whether degenerative disc disease, degenerative joint disease, and lumbar spine spondylosis are the result of an injury to the coccyx or tailbone in service is a medical matter not subject to substantiation by lay evidence.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, the Veteran's statements about an injury to the tailbone in service constitute competent evidence.  However, he is not competent to offer an opinion as to the etiology of degenerative disc disease, degenerative joint disease, and lumbar spine spondylosis. 

In light of the record discussed above, the criteria to establish entitlement to service connection for the low back disorder have not been met either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has also considered the Veteran's assertion that his low back disorder is warranted as being secondary to residuals of an in-service coccyx fracture.  See 38 C.F.R. § 3.310(a) (service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury).  As discussed above, evidence of record clearly does not demonstrate that the Veteran has been awarded entitlement to service connection for residuals of a coccyx injury.  A claim for secondary service connection for a low back disorder would therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss is denied. 

Entitlement to service connection for residuals of a coccyx injury is denied. 

Entitlement to service connection for a low back disorder, to include as secondary to residuals of a coccyx injury, is denied. 


REMAND

Reasons for Remand:  To obtain adequate VA medical opinions and to associate any additional pertinent VA treatment records with the claims file.

Entitlement to Service Connection-Acquired Psychiatric Disorder

As an initial matter, in light of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the procedural history of this matter, and the varying psychiatric diagnoses of record, the Board has already recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, general anxiety disorder, and depression. 

In order to establish direct service connection for a disability or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   
Service connection for certain diseases, such as psychosis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2012).

Service treatment records revealed normal psychiatric evaluation on enlistment and separation.  The Veteran's DD Form 214 from his period of service from February 1975 to February 1977 indicated that he been stationed in Alaska and listed his military occupational specialty (MOS) as Hercules Missile Crewman.  Additional service personnel records showed the Veteran was transferred from Battery B at Fort Richardson, Alaska, to Battery C in Goose Bay, Alaska, effective July 1976.   

In various VA treatment notes, a May 2008 statement, and during his March 2011 hearing, the Veteran has asserted that he was assaulted by his platoon sergeant and then locked in a "movie room" for at least 18 hours during service.  Thereafter, he was shipped to another battery, and the sergeant received a letter of reprimand.  He indicated that he has suffered from psychiatric symptomatology, like isolative behaviors, since that time.

VA treatment notes dated August 1985 detailed that the Veteran initially visited the mental health clinic in 1982 and now returned at the insistence of his VA RO counselor.  It was noted that he currently vented problems related to racial discrimination.  The examiner assessed life circumstances problems with depressed mood.  A January 1987 treatment note listed an impression of personality disorder.

In a March 1991 statement, the Veteran's parents indicated that the Veteran returned from service as a changed individual with physical conditions that stress his body, impair him socially and occupationally, and cause anxiety as well as sleep impairment and inability to cope. 

While the Veteran has been afforded VA examinations in connection with his acquired psychiatric disorder claim in March 1991, January 1996, and December 1999, the VA examiners did not address whether, based on the evidence, it was likely that the Veteran incurred an in-service assault or whether he has an acquired psychiatric disorder that is causally related to his service, to include an in-service personal assault, if any.  See 38 C.F.R. § 3.304(f)(5) ("VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.")

In a March 1991 VA neuropsychiatric examination report, the examiner noted there was no evidence for PTSD but that the Veteran fell within the diagnostic category of depression due to life circumstances with moderate social and industrial impairment.  In a January 1996 VA PTSD examination report, the examiner listed an impression of no PTSD but diagnosed dysthymic disorder and anxiety, not otherwise specified (NOS).  The Veteran reported being physically assaulted by an officer during service.

VA treatment notes dated 1998 revealed complaints of depression and issues dealing with family members.  Records dated in August and September 1999 detailed findings of chronic paranoid schizophrenia and showed inpatient psychiatric treatment with observation and group psychotherapy.  The Veteran complained of trouble sleeping, hearing voices, and having suicidal ideation.

In a December 1999 VA mental disorders examination report, the examiner listed a diagnostic impression of chronic schizophrenia, undifferentiated type.  A May 2000 VA treatment record detailed that the Veteran had three prior voluntary psychiatric hospitalizations and carried a diagnosis of schizoaffective disorder, depressed phase associated with mood congruent delusions.  Additional treatment notes dated in October 2000 showed he was approved for admission for psychiatric treatment. 

A January 2007 VA treatment record revealed complaints of PTSD symptoms since he was physically assaulted by an officer and another serviceman and locked in a room during service in 1975.  The examiner listed diagnoses of chronic PTSD, rule out psychosis NOS, and depression NOS. 

In an October 2009 letter, a VA physician indicated that the Veteran was a patient at the VA mental health clinic, has been diagnosed with PTSD, and would benefit from the PTSD psychotherapy program.  VA treatment notes dated in 2009 and 2010 showed complaints of suicidal ideation and homelessness.  VA treatment notes dated in February and March 2010 showed the Veteran was enrolled in HUD/VASH Program and attending group therapy sessions.  He completed Cognitive Processing Therapy and PTSD Residential Rehabilitation noncombat program (PRRP) program at VA in December 2010.  Additional VA treatment notes dated in 2010 and 2012 showed findings of chronic PTSD, paranoid type schizophrenia by history, PTSD/depression, PTSD (non-combat related), schizoaffective disorder, adjustment disorder with depressed mood, and depression NOS. 

A June 2012 memorandum from the AMC and U. S. Army and Joint Services Records Research Center (JSRRC) showed that the Veteran's claimed PTSD stressors could not be conceded due to lack of corroborating information.

In the September 2012 VA PTSD examination report, the examiner initially noted that the Veteran had been treated for multiple mental disorders, including anxiety, depression, and psychosis.  The examiner recounted the Veteran's detailed description of his in-service stressor of being physically assaulted and locked in a room for disciplinary reasons.  The Veteran indicated that he associated the following symptoms with that in-service event, including history of panic attacks, lack of trust dealing with people, being withdrawn, impairment in social relationships, lack of confidence, and hypervigilance.  After reviewing the claims file and examining the Veteran, the examiner noted that the DSM-IV criteria for a diagnosis of PTSD were not met and listed an axis I diagnosis of anxiety NOS.  Based on the Veteran's interview responses during the examination, the examiner found that his symptoms occur in the context of a psychotic disorder that has improved somewhat since 2000/2001 when the diagnostic impression was paranoid schizophrenia.  The examiner then opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Stated rationale for that opinion was that the acquired psychiatric diagnosis is a psychotic disorder and that there was no consensus in the available medical literature to suggest that the claimed assault would cause this type of psychotic disorder. 

Here, the September 2012 VA examiner did not make a clear determination as to whether the in-service assault described by the Veteran occurred.  While he made passing references to other diagnosed psychiatric disorders, the examiner did not provide sufficient discussion or analysis reconciling the plethora of psychiatric disorders diagnosed after service (i.e., depression and paranoid schizophrenia) with his conclusion that the Veteran only met the criteria for an Axis I diagnosis for anxiety disorder, NOS.  In addition, he did not provide any further analysis, elaboration, or rationale with respect to the succinct conclusion reached that the acquired psychiatric diagnosis was a psychotic disorder and that there was no consensus in the available medical literature to suggest that the claimed assault would cause this type of psychotic disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that, in order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the Board finds that the September 2012 VA examination is inadequate for adjudicative purposes and, thus, a remand for ameliorative action is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Entitlement to Compensation under 38 U.S.C.A. § 1151-Right Shoulder Disability

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability of a right shoulder disorder that he contends resulted from treatment at a VA facility.  Specifically, the Veteran has alleged that he injured his right shoulder when he fell in the shower during a brief stay at the Dallas VA Medical Center (VAMC) while undergoing a cardiac catheterization in June 2006.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2). 

In written statements of record as well as during his March 2011 Board hearing, the Veteran has alleged that he injured his right shoulder when he fell in the shower during a brief stay at the Dallas VAMC while undergoing a cardiac catheterization in May/June 2006. 

In a July 1999 VA stomach examination report, the Veteran indicated that he had not worked since 1984 due to a shoulder injury.  VA treatment notes dated in 1999 and 2000 showed complaints of right shoulder and bilateral shoulder pain as well as a history of adhesive capsulitis in the right shoulder. 

A September 2003 VA right shoulder X-ray report showed no significant abnormality of the shoulder joint.  The Veteran was noted to have a clinical history of right shoulder pain and small mass under right shoulder.

VA outpatient treatment records from the Dallas VAMC reflected that he was scheduled to undergo a cardiac catheterization at that location on June 16, 2006. The day before this procedure was performed, the Veteran slipped and fell in the shower and injured his right shoulder.  X-rays completed on June 18, 2006, reflected a normal right shoulder.  

Additional VA treatment notes dated on June 26, 2006, and April 2007 showed complaints of right shoulder pain.  In October 2006, the examiner listed an assessment of right shoulder pain and limited active range of motion possibly secondary to impingement syndrome with x-ray negative for fracture.  In May 2007, the Veteran was noted to being undergoing physical rehabilitation.  The examiner listed an assessment of complete loss of active right shoulder flex/abduction following slip and fall in June 2006, indicating probable rotator cuff tear.  The Veteran reported undergoing left shoulder surgery in 1990. 

The Veteran was afforded a VA examination in September 2007 which described the nature of his right shoulder disorder.  However, while the September 2007 VA examiner provided a diagnosis concerning the Veteran's right shoulder disorder, he did not opine concerning whether this disorder represented an additional disability which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or whether such was the event not reasonably foreseeable.  An October 2007 MRI reflected supraspinatus tendonitis with small internal tendon tears and chronic inflammatory changes of the long head of the biceps tendon.

Additional VA treatment notes dated from 2008 and 2011 showed continued complaints of right shoulder pain since his fall during diagnostic testing at VA in 2006. 

In an October 2012 VA Shoulder and Arm Conditions examination report, the examiner listed diagnoses of degenerative joint disease of bilateral shoulders and right shoulder tendonitis, supraspinatus tendon with small tears.  The Veteran reiterated that while he was at the Dallas VAMC for a sleep study in June 2006 he injured his right shoulder after slipping and falling on his right side upon exiting the bathroom after a shower.  He indicated that he had suffered right shoulder pain with weakness and functional impairment since that time.  After reviewing the claims file and examining the Veteran, the examiner highlighted that there was no history of the floor being wet or of an impediment being left in the doorway or on the floor by a VA employee.  In reviewing the claims file as well as the Veteran's own account of the incident, the examiner noted that the Veteran came into the room with wet feet and slipped on the floor while being treated for cardiac catheterization.  He opined that the Veteran's right shoulder injury was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA furnishing hospital care at the Dallas VAMC on June 15, 2006, but rather to an accident in which the Veteran with wet feet slipped on a dry floor and was given appropriate care after the accident. 

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Further, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
 
In this case, the October 2012 VA examiner failed to address matters which are crucial to the Veteran's claim, specifically most of the requested opinions in the February 2012 Board remand.  The examiner did not opine as to whether the Veteran had an additional right shoulder disability and if so, whether it was caused by the fall during VA treatment in June 2006.  He simply opined that the Veteran's right shoulder injury was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA furnishing hospital care at the Dallas VAMC on June 15, 2006.  Thereafter, he failed to indicate whether any additional right shoulder disability resulting from the June 2006 VA treatment was proximately caused by an event not reasonably foreseeable.  As such, the Board concludes that the opinion provided October 2012 VA examiner is inadequate for the purposes of deciding this claim, and the Veteran must be provided an adequate VA medical opinion to address this matter and comply the instructions delineated in the prior February 2012 Board remand as well as below.  

The claims file also reflects that the Veteran has received VA medical treatment for his current acquired psychiatric and right shoulder disorders from Central Texas VA Health Care System and North Texas VA Health Care System; however, as the claims file and Virtual VA file only include outpatient and inpatient treatment records from those providers dated up to March 2012 and February 2012, respectively.  Thus, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding VA treatment records pertinent to the claimed right shoulder and acquired psychiatric disorders on appeal (to include those from the Central Texas VA Health Care System from March 2012 to the present and from the North Texas VA Health Care System from February 2012 to the present) and associate the records with the Veteran's claims file.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Thereafter, the Veteran should also be afforded a VA medical examination to clarify the etiology of his claimed acquired psychiatric disorder.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand must be made available to the examiner (preferably the VA psychologist who conducted the September 2012 VA examination) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide opinions for the following matters:

a) Provide sufficient discussion reconciling the plethora of psychiatric disorders diagnosed after service with the conclusion in the September 2012 VA examination report that the Veteran only met the criteria for an Axis I diagnosis for anxiety disorder, NOS.  For any previously diagnosed psychiatric disorder which is not currently demonstrated, is it at least as likely as not (a 50 percent or greater probability) that the Veteran demonstrated the disorder during the pendency of the appeal and it resolved and remains resolved to the present?  If the examiner concludes that any psychiatric disorder diagnosed after service has not been demonstrated during the pendency of the appeal, he/she should address the VA outpatient treatment records and/or VA examination reports which identified the disorder(s) and attempt to describe the factors which may have lead to a diagnosis of such.

b) The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any in-service assault or experiences described by the Veteran occurred. 

c) If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has an acquired psychiatric disorder as a result of the alleged assault. 

d) Further, if the examiner determines that it is less likely as not (less than a 50 percent probability) that the Veteran experienced an in-service personal assault/stressor, he or she should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder had its onset in service or within the initial post-service year or is otherwise etiologically related to his service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)  

The examiner should acknowledge and reconcile the findings located in the service treatment records, service personnel records, the conclusions reached by the examiner in the September 2012 VA examination report, and the Veteran's lay statements concerning in-service stressors and continuity of psychiatric symptomatology since service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate examiner (preferably the VA physician that conducted the October 2012 VA shoulder and arm examination) in order to obtain a medical opinion to clarify whether the Veteran has any additional disability as a result of the VA treatment at the Dallas VAMC in June 2006.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

For any identified right shoulder disorder, provide an opinion addressing whether such is an additional disability due to VA treatment at the Dallas VAMC in June 2006.

If so, is the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in June 2006; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR 

(2) an event not reasonably foreseeable? 

The examiner should acknowledge and reconcile the pre-2006 right shoulder findings of record, findings located in October 2012 VA examination report, and the Veteran's lay statements concerning etiology of his right shoulder disorder.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the December 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


